Case: 1:15-cv-02950 Document #: 174 Filed: 01/25/19 Page 1 of 2 PageID #:3502




                    United States District Court for the Northern
                                 District of Illinois
                             File Number 15-cv-02950

         WENDELL WEAVER #R47387,

                          Plaintiff,                     Notice of Appeal

         v.

         JACQUELINE MITCHELL, D.D.S.,
         and RANDY PFISTER,

                          Defendants.

                 Notice is hereby given that Wendell Weaver, plaintiff in the
         above named case, hereby appeal to the United States Court of
         Appeals for the Seventh Circuit from the final judgment entered in
         this action on the 8th day of February, 2018, following this Court’s
         order denying his Motion for a New Trial entered on the 16th day
         of January, 2019.

         Date: January 25, 2019
                                        (s) Gerald Meyer
                                            Gerald P. Meyer
                                            MoloLamken LLP
                                            300 N. LaSalle St., Ste. 5350
                                            Chicago, IL 60654
                                            312.450.6700
                                            gmeyer@mololamken.com

                                           Attorney for Plaintiff
   Case: 1:15-cv-02950 Document #: 174 Filed: 01/25/19 Page 2 of 2 PageID #:3503



                                  CERTIFICATE OF SERVICE

        I hereby certify that on January 25, 2019, I electronically filed the foregoing notice of

appeal with the Clerk of the Court through the CM/ECF system, which will automatically send

notification of the filing to all counsel of record.



                                                       /s/ Gerald P. Meyer
                                                       Gerald P. Meyer
